People v John (2014 NY Slip Op 05804)
People v John
2014 NY Slip Op 05804
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2012-08658
 (Ind. No. 3164/01)

[*1]The People of the State of New York, respondent, 
vRonald John, appellant.
Lynn W. L. Fahey, New York, N.Y. (Leila Hull of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Thomas M. Ross, and Terrence F. Heller of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Ingram, J.), entered September 24, 2012, which denied, without a hearing, his motion to be resentenced pursuant to CPL 440.46 on his convictions of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on March 26, 2002.
ORDERED that the order is affirmed.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in denying his motion for resentencing pursuant to CPL 440.46. In light of the defendant's extensive criminal history and pattern of violating his parole, including, most recently, when he forcibly entered his father's home, which resulted in his conviction for reckless endangerment in the second degree, substantial justice dictated that his motion be denied (see People v Quintero, 86 AD3d 582, 583; People v Rivera, 84 AD3d 980, 981; People v Curry, 52 AD3d 732).
SKELOS, J.P., CHAMBERS, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court